Citation Nr: 0024183	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected status post compression fracture of the T6 
vertebra, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
January 1994.  

This appeal arises from a December 1994 rating decision of 
the Hartford, Connecticut, regional office (RO) which 
assigned a noncompensable disability evaluation for status 
post compression fracture of the T6 vertebra, after granting 
service connection for said disorder.  The notice of 
disagreement was received in April 1995.  The statement of 
the case was issued in July 1995.  The veteran's substantive 
appeal was received in August 1995.  The matter was remanded 
by the Board of Veterans' Appeals (Board) in July 1997.  By a 
rating action dated in November 1997, the noncompensable 
disability evaluation assigned to status post compression 
fracture of the T6 vertebra was increased to 10 percent, 
effective from January 1994.

On August 17, 1998, a hearing was held at the RO before the 
undersigned Member of the Board, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 2000).  Thereafter, the case 
was forwarded to the Board in Washington, DC.

In a February 1999 decision, the Board denied the veteran's 
claim for an increased rating for his status post compression 
fracture of the T6 vertebra.  He appealed that decision to 
the United States Court of Appeals for Veterans Claims.  In 
January 2000, following the filing of a Joint Motion for 
Remand by the Secretary of Veterans Affairs and the veteran, 
the Court issued an Order which vacated the Board's February 
1999 decision and remanded the matter to the Board for re-
adjudication.  Copies of the Joint Motion and of the January 
14, 2000, Order, which constitutes the mandate of the Court, 
have been placed in the claims file.

Shortly after issuance of the Court's Order, the case was 
received by the Board from the Court and, in July 2000, the 
veteran's representative submitted additional written 
argument with respect to the issue on appeal.  Thereafter, 
the case was forwarded to the undersigned for further review.


REMAND

The veteran has essentially contended that the impairment 
caused by his status post compression fracture of the T6 
vertebra is more disabling than currently reflected by the 10 
percent disability evaluation that is currently assigned.

In the above mentioned motion for remand, the essential 
purpose for vacating the Board's February 1999 decision was 
to allow the Board to re-adjudicate veteran's claim in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  Diagnostic Code 5285 states that, in 
cases involving residuals of vertebral fractures without cord 
involvement, the pertinent disability should be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity.  In addressing 
those criteria, the Board had determined that, despite the 
numerous medical reports previously describing "wedge 
deformities" and healed compression fracture of the T6 
vertebra, the objective medical evidence did not confirm that 
there was actual, present deformity of a vertebral body.  
However, a remand was deemed necessary to make a 
determination as to whether those findings are consistent 
with a demonstrable deformity of vertebral body as set forth 
by Diagnostic Code 5285.  

In light of the Board's inability to definitively determine 
the meaning of the medical reports contained in the claims 
folder, as to deformity of a vertebral body, the matter 
should be returned to the RO, to undertake additional medical 
development in order to determine the meaning of the reports 
of wedging deformities and healed compression fracture of the 
T6 vertebra.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (1999).



Finally, we note that VA has a duty to assist a claimant in 
the development of facts pertinent to his or claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet.App. 
90 (1990).  As this matter is being returned for additional 
medical examination, the RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected back disability.

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO should obtain the names and addresses 
of all VA and non-VA medical care providers who 
have treated the veteran for his service-connected 
status post compression fracture of the T6 
vertebra since January 1998.  All records not 
already included in the claims folder should be 
obtained, to include those from the West Haven VA 
Medical Center (VAMC) and any other identified VA 
facility.  Once obtained, all records must be 
associated with the claims folder.

2.  The RO should schedule the veteran for an 
orthopedic examination.  The veteran should be 
properly notified of the date, time, and place of 
the examination in writing.  The claims folder, to 
include a copy of this Remand decision, must be 
made available to the examiner for review prior to 
the examination.  Any special tests, including an 
X-ray examination of the thoracic spine, if deemed 
indicated by the examiner, should be conducted, 
and the results reported in detail.  In addition:

(a)  The examiner should be asked to state the 
ranges of motion of the thoracic spine, in 
degrees.  Moreover, the examiner should state 
the normal ranges of motion of the thoracic 
spine.

(b)  The examiner should review the results of 
any testing, including X-ray examination.  In 
doing so, he or she is requested to provide an 
opinion as to whether there is any 
demonstrable deformity of a vertebral body of 
the thoracic spine.

(c)  The examiner should be asked to determine 
whether there is weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected status post 
compression fracture of the T6 vertebra; and, 
if feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(d)  The examiner should be asked to express 
an opinion as to whether pain in the mid-back 
could significantly limit functional ability 
during flare-ups or during periods of repeated 
use.  This determination should also, if 
feasible, be portrayed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis due to pain 
on use or during flare-ups.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the above development has been completed, 
the case should be reviewed by the RO.  In 
evaluating the veteran's service-connected 
disability, the RO should discuss the provisions 
of Diagnostic Code 5285, 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(wherein the Court held that, in evaluating a 
service-connected disability involving a joint, 
the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 
4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45). 

The RO should also discuss the recent case of 
Fenderson v. West, 12 Vet.App. 119 (1999).  
Therein, the Court held that, with regard to 
initial ratings following the grant of service 
connection, separate ratings can be assigned for 
separate periods of time based on the facts found 
-- a practice known as assigning"staged" 
ratings.  If the decision remains adverse to the 
veteran, he and his representative should be 
issued a supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to respond.  
The SSOC should include citation to all relevant 
regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




